           Case 5:20-cv-01175-F Document 18 Filed 07/20/21 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 DAVID E. CALLAHAN,                        )
                                           )
    Plaintiff,                             )
                                           )
 -vs-                                      )      Case No. CIV-20-1175-F
                                           )
 OKLAHOMA DEPARTMENT OF                    )
 CORRECTIONS,                              )
                                           )
    Defendant.
                                       ORDER

        On January 29, 2021, the magistrate judge entered a Report and
Recommendation in this matter. Doc. no. 8. The Report recommends dismissal of
this action without prejudice based on plaintiff’s failure to comply with an order to
cure deficiencies by failing to submit the appropriate form to initiate a civil action
and by failing to either pay the filing fee or seek leave to proceed without prepayment
of fees. Id., p. 3. The Report found plaintiff’s failure to comply, combined with the
court’s attempt to manage and control its caseload, warranted dismissal without
prejudice. Id.
        Plaintiff then submitted a motion, doc. no. 9, which was filed by the clerk on
February 23, 2021. In its order of February 24, 2021, the court construed doc. no. 9
as a motion for an extension of time within which to comply with the magistrate’s
order to cure deficiencies, as well as an objection to the Report on the ground that
plaintiff did not have sufficient time to comply with the magistrate’s order to cure
deficiencies. Doc. no. 10, p. 2. The court granted the motion, providing plaintiff
with a ninety-day extension. Id. The court noted the objection was moot because it
was based on plaintiff’s need for additional time and additional time had been
granted. Id.
             Case 5:20-cv-01175-F Document 18 Filed 07/20/21 Page 2 of 2



         Additional motions for extensions were subsequently filed by plaintiff, all of
which were granted, most recently on June 8, 2021. Doc. no. 14. In the June 8, 2021
order, the court advised plaintiff the court intended to grant no more extensions. Id.1
The June 8 order further advised that if all deficiencies identified by the magistrate
judge were not cured within thirty days, this action would be dismissed without
prejudice as recommended in the Report. Id.
        Since then, the court has received three more motions for extensions from
plaintiff. Doc. nos. 15, 16 and 17. These motions present reasons why plaintiff
contends he has been unable to cure the deficiencies identified by the magistrate
judge. He argues, for example, that prison officials have not provided him with
access to documents and resources. He also argues that his sister has been unable to
pay the filing fee on his behalf. These motions for further extensions are DENIED.
        After careful review and numerous extensions of time granted to the plaintiff,
the Report and Recommendation of the magistrate judge is ACCEPTED,
ADOPTED and AFFIRMED. Doc. no. 8. This action is DISMISSED without
prejudice for the reasons stated in the Report such as failure to comply with the
magistrate judge’s order to cure deficiencies and failure to either pay the filing fee
or seek leave to proceed without prepayment of fees.
        IT IS SO ORDERED this 20th day of July, 2021.




20-1175p004.docx




1
 The court also stated this intention in its order of June 1, 2021. Doc. no. 12. However, plaintiff’s
motion at doc. no. 13 indicated plaintiff had not received the June 1, 2021 order.

                                                 2
